DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1/3-4/7-8/10-11/13/14 are rejected under 35 U.S.C. 103 as being unpatentable over Bremec et al. EP 3 131 101 A1 [Bremec], and further in view of Zeng et al. US 2010/0231342 A1 [Zeng] or Folker et al. US 9,183,974 B1 [Folker].
Regarding claims 1/7, Bremec teaches a coil carrier [fig. 1] for an electromagnetic switch of a starting device [paragraph 1] for an internal combustion engine [paragraph 1], comprising: a cavity [inside the wall 4, fig. 1] enclosed by a carrier wall [see the wall 4, fig. 1] for winding of a coil wire [10], the carrier wall [4, fig. 1] extending in an axial direction from a first end wall [5a] to a second end wall [5b]; at least one separating body protruding radially [see 6/7, fig. 1], and extending in a circumferential direction [see 6/7, fig. 1], on a side of the carrier wall [4] facing away from the cavity [on the top side of element 4, fig. 1]; the at least one separating body having a recess [8/17] which separates a first separating body end of the at least one separating body from a second separating body end of the at least one separating body in the circumferential direction [fig. 1 shows how element 8/17 separates a first separating body end of the at least one separating body 6/7 from a second separating body end of the at least one 
Bremec discloses the claimed invention except for the at least one separating body has an axially extending body width that decreases along the circumferential direction.
Zeng teaches at [paragraph 33] that each of the first and second partition plate portions 302, 303 has an end 302a, 303a that has a thickness smaller than the remaining parts of a respective one of the first and second partition plate portions 302, 303. 
Folker teaches at [C. 5] Referring further to FIG. 2, step 24 also includes an axial width 30 defined as the dimension of the step 24 in the longitudinal, or axial direction, on bobbin 10. Axial width 30 is the width of step 24 in the longitudinal direction of bobbin 10 between first and second bobbin ends 14, 16. In some embodiments, step 24 includes an axial width 30 substantially equal to two times the axial gap distance 48 or greater than two times the axial gap distance 48. Providing an axial width 30 equal to two times the axial gap distance 48 or greater than twice the axial gap distances 48 allows the conductive coil of a winding positioned on bobbin 10 to be spaced from the air gap 46 to reduce the interaction between the winding and stray flux associated with the air gap 46 in some embodiments. In some applications, reduction of gap losses may be achieved by providing both (1) an axial width 30 equal to twice axial gap distance 48 or greater than twice axial gap distance 48 of air gap 46, and (2) a step height 28 equal to or greater than axial gap distance 48. A step 24 having these combined dimensions may further reduce gap losses and provide improved performance and lower heating of the conductive coil by reducing stray flux interaction with the conductive windings positioned on the bobbin. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bremec’s one separating body to have an axially extending body width that decreases along a circumferential direction as taught by Zeng or Folker to ensure that the winding unit can pass smoothly through the notches [Zeng, paragraph 33] … which will aid in the overall performance.
Also Folker teaches that providing an axial width 30 equal to two times the axial gap distance 48 or greater than twice the axial gap distances 48 allows the conductive coil of a winding positioned on bobbin 10 to be spaced from the air gap 46 to reduce the interaction between the winding and stray flux associated with the air gap 46 in some embodiments [C. 5].
Regarding claims 3/13, Bremec teaches the coil carrier according to claims 1/7, wherein the at least one separating body [see 6/7, fig. 1] is structured as an intermediate separating body arranged axially between the first end wall [5a] and the second end wall [5b] and that separates a plurality of wall segments of the carrier wall axially from one another [see the segment or the space between elements 5a and 6/7 … and between 5b and 6/7 ], and wherein the plurality of wall segments [to the left and the right of 6/7, fig. 1] are connected to one another by the recess [8/17] of the intermediate separating body [6/7]. 
Regarding claims 4/14, Bremec teaches the coil carrier according to claims 1/7, wherein the at least one separating body [see 6/7, fig. 1] is structured as an end separating body arranged axially [figs. 1-2] on an end side of the carrier wall [4, fig. 1]. 
Regarding claim 8, Bremec teaches the electromagnetic switch according to claim 7, wherein: the at least one separating body [6/7] is structured as an intermediate separating body 
Regarding claim 10, Bremec teaches the electromagnetic switch according to claim 8, wherein an extent of the recess [8/17] of the at least one separating body [6/7] in the circumferential direction [fig. 1] corresponds to a dimension [fig. 1], extending in the circumferential direction [see 6/7, fig. 1], of the coil wire [10], such that the coil wire is received in the recess [paragraph 38] in a form-fitting manner in the circumferential direction [the form-fitting manner is necessitated by the winding assembly]. 
Regarding claim 11, Bremec teaches the electromagnetic switch according to claim 7, wherein a radially extending separating body height [see the height of element 6/7, figs. 2-4] of the at least one separating body [6/7] corresponds to a radial dimension of the coil wire [10, figs. 2-4]. 
Allowable Subject Matter
Claims 2/5-6/9/12/15-16/20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of the at least one separating body having a first separating body end and a second separating body end defining a recess circumferentially therebetween; and wherein an axial body width of the at least one separating body decreases along the circumferential direction from the first separating body end to the second separating body end. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837